Citation Nr: 1419024	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to death pension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty for training from September 1953 to September 1973.  He died in February 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the appellant elected to have a hearing before the Board, she then withdrew the issues on appeal and her accompanying hearing request.


FINDING OF FACT

In March 2014 written statement, the appellant requested that her appeal with regard to the issues of entitlement to service connection for the cause of the Veteran's death, for accrued benefits, for DIC benefits, and for death pension benefits, be withdrawn.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal regarding the issues of entitlement to service connection for the cause of the Veteran's death, for accrued benefits, for DIC benefits, and for death pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In February 2010, the appellant submitted a VA Form 9, Appeal to Board of Veterans' Appeals , perfecting her appeals as to the issues of service connection for the cause of the Veteran's death, for accrued benefits, for DIC benefits, and for death pension benefits, as identified in the January 2010 statement of the case. 

In a March 2014 written statement, the appellant stated that she no longer wished to pursue those claims.  The Board finds that the appellant's statement indicating her intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the appellant has withdrawn her appeals as to the issues of entitlement to service connection for the cause of the Veteran's death, for accrued benefits, for DIC benefits, and for death pension benefits, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement service connection for the cause of the Veteran's death, for accrued benefits, for DIC benefits, and for death pension benefits, are dismissed.



ORDER

The claims of entitlement to service connection for the cause of the Veteran's death, for accrued benefits, for DIC benefits, and for death pension benefits are dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


